Citation Nr: 1601177	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for sinusitis, to include as due to undiagnosed illness.

3.  Entitlement to service connection for rhinitis, to include as due to undiagnosed illness.

4.  Entitlement to service connection for femoral radicular disability, to include as due to service-connected back disability.

5.  Entitlement to an initial disability rating in excess of 20 percent for mild lumbar and thoracic degenerative disc disease with idiopathic scoliosis. 

6.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to October 2009.

These matters come before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.   


FINDINGS OF FACT

1.  The Veteran's STRs are negative for complaints of knee symptoms, sinusitis, rhinitis, and/or objective evidence of radiculopathy.

2.  The earliest clinical evidence of possible a knee disability, sinusitis, rhinitis, and/or radiculopathy is two years after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran has a knee disability, sinusitis, rhinitis, and/or radiculopathy causally related to, or aggravated by, active service, or a service-connected disability.

4.  The most probative evidence of record is against a finding that the Veteran has chronic sinusitis.

5.  The most probative evidence of record is against a finding that the Veteran has radiculopathy.

6.  Prior to September 13, 2013, the Veteran's back disability had been manifested by complaints of pain and spasm, with limitation of flexion to less than 30 degrees, but had not resulted in incapacitating episodes or favorable or unfavorable ankylosis. 

7.  From September 13, 2013, the Veteran's back disability has been manifested by complaints of pain and spasm, but has not resulted in limitation of motion to 30 degrees or less, incapacitating episodes, or favorable or unfavorable ankylosis.

8.  During the rating period on appeal, the Veteran's PTSD has been manifested by complaints of symptoms such as irritability, mood disturbances, diminished interest,  nightmares, and isolationism, but has not resulted in any degree of disability greater than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for sinusitis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

3.  The criteria for service connection for rhinitis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

4.  The criteria for service connection for radiculopathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

5.  The criteria for a disability rating of 40 percent, and no higher, for mild lumbar and thoracic degenerative disc disease with idiopathic scoliosis, prior to September 13, 2013, but no later, have been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

6.  The criteria for a disability rating in excess of 20 percent for mild lumbar and thoracic degenerative disc disease with idiopathic scoliosis, to include a separate rating for radiculopathy, from September 13, 2013 have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5235-5243.

7.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in November 2011.

The appeals with regard to the spine disability and PTSD stem from the Veteran's disagreement with the initial evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, and additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.  

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran and others in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board finds that adequate examinations and opinions have been obtained.  The opinions are predicated on a review of the claims file, to include service treatment records, post service records, and lay statements.  Adequate rationale has been provided.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

38 C.F.R. § 3.317(e) 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2). 

An undiagnosed is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(i). 

Also, 38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases. 38 C.F.R. § 3.317(c). As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(a)(7).

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Pertinent schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

Note (5) of the General Rating Formula for Disease and Injuries of the Spine states that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Bilateral Knee Disability

The Veteran separated from service in October 2009.  Approximately two years later, in November 2011, he filed claims for entitlement for service connection for disabilities of the knees, which he contends he injured in service, during his deployment to Iraq.  

The most probative evidence of record reflects that the Veteran has patellofemoral syndrome bilaterally.  The Board finds, for the reasons noted below, that service connection is not warranted for a knee disability.  The Board also finds that the Veteran is less than credible as to the onset of his current knee disability.

The Veteran's STRs are negative for knee complaints in service, and the Veteran has confirmed that he did not seek medical attention in service.  

The Veteran's September 2008 Post-Deployment Health Assessment (PDHA) record reflects that the Veteran had been deployed to Iraq.  He reported that his health during the past month had been "excellent".  He reported that during the past 4 weeks, his physical health problems made it "somewhat difficult" to do his work or regular daily activities, but he reported that his health in general was about the same as before he deployed.  He did not specify any knee complaints.  He reported that he had not seen a health care provider during deployment.  He reported that he was not wounded or injured during deployment.  He reported that he did not wish to schedule a visit with a healthcare provider.  With regard to the question as to during the deployment did he experience a "fall", he reported "no".  Thus, the evidence is against a finding that he had a chronic injury during deployment. 

An October 2008 Preventive Medicine Order Post/Redeployment Medical Processing Form and clinical records reflect that the Veteran had been deployed to Iraq and Kuwait for 14 months.  It was noted that the Veteran experienced a blast and it did not cause him any physical harm.  It was noted that the Veteran "has no current complaints". 

A December 2008 record reflects that the Veteran had no problems noted.  It was noted that he was seen for a Preventative Health Assessment.  The Veteran reported that he felt that the current status of his health was "excellent".  He was released without limitations.

The Veteran's December 2008 Dental Patient Medical History reflects that he described his present health as "excellent".

In sum, the 2008 records are against a finding of a knee disability.  The Board finds that if the Veteran had knee complaints it would have been reasonable for him to have reported such, rather than deny injury, state his health was the same after deployment as before deployment, and assess his health as excellent.

February 19 and 20, 2009 records reflect that the Veteran was seen for rib contusion incurred during marital arts.  No complaints were noted of the knees.

A May 2009 Preventive Medicine Order Record of Medical Review and Clearance Form for separation purposes reflects that the Veteran did not feel he had any medical or psychological reason why he should not PCS (permanent change of station) overseas, or which caused him to be unable to do his primary job due to medical limitations, or that caused him to be unable to fully participate in unit fitness activities and do periodic fitness testing due to medical limitations.  He reported that he did not take daily medication for pain, and did not have any medical condition or illness that had not been previously disclosed to his doctor.  

The Veteran's May 2009 Review by a health clinician reflects that the Veteran did not have a potentially disqualifying medical condition or profile, and that he was qualified for worldwide duty.

2009 private chiropractor records reflect complaints and/or treatment for the spine; but are negative for complaints of the knees since service.

In sum, the 2009 records are against a finding of a knee disability.  The Board finds that if the Veteran had knee complaints, it would have been reasonable for him to have reported such, rather than state that he did not have any medical reason which would prevent him from being able to fully participate in unit fitness activities, to include periodic fitness testing.

The earliest clinical evidence of a knee disability is two years after separation from service, and after employment as a security guard, personal trainer, and valet.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

October 2011 Correspondence from chiropractor, Dr. P. Yocum reflects his opinion that it is more likely than not that the Veteran has post traumatic residual degenerative joint disease (DJD) directly and causally related to the Veteran's military service, which was reported to include grenade training in Iraq during which the Veteran "suffered falls, and rolls on uneven hard terrain while exiting the vehicle (Humvee) which caused injury to his knees bilaterally."

An October 2011 psychological evaluation from psychologist W. Anderson reflects that post service the Veteran was employed as a security guard for a year and then worked as a personal trainer for six months.  In July 2011, he began worked as a valet attendant for a hotel and casino.  The report reflects that the Veteran reported that during his military service, he did not experience any significant medical concerns, although he reported seeking chiropractic treatment from Dr. P. Green during military service.  He reported that he had been diagnosed with lower back conditions, but otherwise did not receive treatment in service.

The claims file includes a lay statement by J.W, who states that he served with the Veteran in Iraq from October 2007 to October 2008.  He states that he remembers on one occasion, only a few months into deployment, he witnessed the Veteran fall to the ground and stated that he had hurt his knee.  He stated that the Veteran was limping severely and never sought medical attention.  J.W. states that he noticed the Veteran limping throughout the deployment and he complained about his knee "pretty often".  The Board finds that this statement is not as probative as the records contemporaneous to service.  The Board acknowledges that it is possible that the Veteran may have fallen to the ground; however, it is less than credible that he would have been complaining about this knee "pretty often" or limping throughout the deployment given that he failed to seek any medical attention, stated that his health was excellent, stated that his health was the same before deployment as after deployment, and stated that there was no condition which would have precluded physical fitness testing. 

The claims file also includes a lay statement from J.Wa., who contends that he knew the Veteran from August 2007 to October 2008 while deployed.  He contends that the Veteran constantly complained about his knees, and had to carry excessive weight and jump from a vehicle multiple times a day, which could have damaged the knees.  J.Wa. has not been shown to be competent to state that carrying excessive weight and jumping from a vehicle could have caused damage to the knees, and his opinion is speculative.   Moreover, as noted above, the Board finds that a statement as to constant complaints of the knees is less than credible given the record as a whole.

The Board finds that the STRs, which are contemporaneous to service, are more credible than the lay statements made years after service and which were made for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)
 
A September 2013 VA examination report reflects bilateral knee patellofemoral irregularity with no evidence of post-traumatic DJD of the knees.  The Veteran reported that his knees had bothered him in early 2008 in Iraq, but he did not seek treatment (although, he contends that he told his supervisors).  He reported that he was "smushed in a Humvee" and was in combat, and had to do grenade drills in a rocky environment, and jump down from Humvees.  He further reported that "a few times he felt like he messed something up twisting his knee which made his pre-existing pain worse."  It was noted that there was no diagnostic evidence of DJD.  Diagnostic testing revealed "bilateral weight-bearing frontal shows no prominent findings for age.  A left lateral shows mild patellofemoral irregularity.  Similar finding on the right lateral."  The impression was "no prominent finding for age."  Stability testing was normal.  It was noted that the Veteran "walks stiffly with antalgic gait disproportionate to exam".

The Board has considered that the Veteran asserted pre-existing pain.  As the evidence does not reflect a preexisting disability upon entrance, the Veteran is presumed to have been sound upon entrance.  

The September 2013 examiner opined that it is less likely than not that the Veteran has a knee disability incurred in or caused by service.  The examiner's rationale was based on the lack of complaints in service, the x-ray evidence which was against a finding of DJD, the lack of complaints immediately post service, and the Veteran's post service work history.  

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 
 
The Board finds that the VA examiner's opinion is more probative than that of the chiropractor, P. Yocum, whose opinion was based on the self-reported and less than credible history of the Veteran.  In addition, P. Yocum opined that the Veteran likely had post traumatic residual DJD, but failed to support this diagnosis with x-rays; the x-ray evidence supports a finding that the Veteran does not have DJD.  Dr. Yocum also stated that the Veteran's knee "injuries were attended in the field"; however, the Veteran has admitted that he did not seek medical attention, to include from a medic.

In sum, the Veteran and his buddies are competent to report what they observe and feel.  However, the Board finds that their statements made after the Veteran's separation from service and for compensation purposes are less probative than the records contemporaneous to service.  The Board finds, based on the record as a whole, that any fall in service would have resulted in only acute and transitory minor symptoms, which did not continue throughout deployment or upon separation.  The most probative evidence of record reflects that the Veteran has complaints (likely age related) unrelated to service. 

In a May 2015 brief, the Veteran's accredited representative argued that service connection is warranted under 38 C.F.R. §§ 3.307, 3.309.  However, patellofemoral irregularity is not a chronic disease under 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Board finds that the competent credible evidence does not support a finding of chronic symptoms since service.  

The Board has considered the lay statements that the Veteran did not seek treatment in service because the mentality was to "suck it up"; however, the Board finds that this is inadequate rationale as to why the Veteran would not seek treatment after his deployment ended, would deny complaints after his deployment ended, would state his health was excellent, and would not seek treatment post service for two years.

The Veteran and "buddy statement" writers have not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the knee joint, age, wear and tear, DJD, martial arts exercise, and post service employment.  
The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The most probative evidence of record is against a finding that the Veteran has a current knee disability causally related to, or aggravated by, active service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Sinusitis and Rhinitis

The Veteran contends that he has sinusitis and rhinitis due to his exposure to burn pits and/or other elements during his deployment to Iraq and/or Kuwait.

The Veteran separated from service in October 2009.  More than two years later, in November 2011, he filed a claim for entitlement to service connection for rhinitis and sinusitis.   

The most probative evidence of record reflects that the Veteran has rhinitis and does not have chronic sinusitis.  The Board finds, for the reasons noted below, that service connection is not warranted for either claimed disability.  The Board also finds that the Veteran is less than credible as to the onset of his current symptoms.

The Veteran's STRs are negative for rhinitis and/or sinusitis complaints in service, and he has affirmed that he did not seek treatment in service.  

The Veteran's September 2008 Post-Deployment Health Assessment (PDHA) record reflects that the reported that his health during the past month had been "excellent".  He reported that during the past 4 weeks, his physical health problems made it "somewhat difficult" to do his work or regular daily activities, but he reported that his health in general was about the same as before he deployed.  He reported that he had not seen a health care provider during deployment.  He reported that he did not wish to schedule a visit with a healthcare provider.  

An October 2008 Preventive Medicine Order Post/Redeployment Medical Processing Form and clinical records reflect that the Veteran "has no current complaints".

The Veteran's December 2008 Dental Patient Medical History reflects that he described his present health as "excellent".

A December 2008 record reflects that the Veteran had no problems found.  It was noted that he was seen for a Preventative Health Assessment.  The Veteran reported that he felt that the current status of his health was "excellent".  

A May 2009 Preventive Medicine Order Record of Medical Review and Clearance Form for separation purposes reflects that the Veteran did not feel he had any medical or psychological reason why he should not PCS overseas, was not unable to do his primary job due to medical limitations, was not unable to fully participate in unit fitness activities and do periodic fitness testing due to medical limitations, did not take daily medication for pain, and did not have any medical condition or illness that had not been previously disclosed to his doctor.

The Veteran's January 2009 post-deployment health rea-assessment (PDHRA) Form reflects that the Veteran reported that in the past month his health had been excellent.  He reported that his health was about the same as before he deployed.  He did not check that he had deployment-related problems of trouble breathing, watery, red eyes, or any other problems, even those these were possible choices on the form  He reported that he did not have any persistent major concerns regarding the health effects of his deployment.  The Board finds that if the Veteran had complaints of the nose and/or sinuses, it would have been reasonable for him to have reported it.  

The earliest clinical evidence of a sinus and/or rhinitis complaint is two years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
An October 2011 report from Chiropractor Yocum reflects that, upon examination, the Veteran had congestion of the maxillary sinuses on translumination.  His nasal turbinates were swollen and erythematous with mucus discharge.  The diagnosis was chronic sinusitis and rhinitis more likely than not due to breathing contaminated air from burn pits in service.  The Veteran had reported that he had been exposed to contaminated air of burn pits which operated on a 24 hour a day/ 7 days a week basis.  He stated that he developed progressive sinusitis and rhinitis which continue to the present. 

An August 2013 VA examination report reflects that the Veteran reported that his provider in 2011 noticed that he was sniffling all the time and mentioned burn pits to him.  The Veteran reported that he has constant maxillary sinus pressure and his nose is always runny.  He reported that he has never seen a provider for this during or after military service.  He reported that he never has nasal congestion.  (The Board notes that this differs from the private examiner findings.)  He reported that no time of year is better than another, that mornings are worse, and that he usually sneezes upon waking up (20-50 times), with watery eyes and itchy nose.  It was noted that he has lived with a dog for the past three years and had never grown up with a dog or cat before.  The examiner diagnosed the Veteran with rhinitis which was less likely than not caused by, or a result of, service.  

The VA examiner's examiner was based, in part, on a lack of complaints in service and in the year afterwards.  It was further noted that the Veteran had lived in one state for most of his life (other than short periods and/or deployments), until he moved to F.M.  The examiner opined that relocating to a different climate or environment can be the cause the Veteran's condition.  (In this regard, the Board notes that the examiner need not provide an etiology of the Veteran's claimed condition, but must merely provide a rationale as to the why it is less likely than not due to service.)  The examiner also stated that there is no medical evidence that burn pit particulate matter settles in the nasal passages, but rather, it can affect the lungs; therefore, it would not chronically affect the nasal mucosa.

With regard to sinusitis, the examiner found that there was no clinical evidence of sinusitis.  X-rays of the sinuses reflects satisfactory development and aeration of paranasal sinus cavities.  Suspected septal deviation condition.  The impression was septal deviation; paranasal sinuses otherwise grossly normal.  (The Veteran has not contended, and the evidence does not reflect, that his deviated septum is due to service; the Veteran reported that "his nose has always been crooked.")

The Board finds that any statements as to symptoms in service are less than credible. The STRs, which are contemporaneous to service, are more credible than the Veteran's statements made years after service and which were made for compensation purposes. 
 
The Board finds that the VA examiner's opinion is more probative than that of the chiropractor, P. Yocum, whose opinion lacks adequate rationale.  P. Yocum failed to provide a rationale as to how exposure to burn pits would cause rhinitis and/or sinusitis more than a year after the exposure ceased  In addition, he failed to provide diagnostic evidence to support a diagnosis of chronic sinusitis, and the radiology evidence does not support such.  Finally, he failed to discuss the other possible reasons for the Veteran's symptoms, to include living with a dog for the first time in his life beginning approximately when his symptoms started, moving to a new climate/environment the year his symptoms were noted to have started (2011), and having a deviated septum. 

With regard to sinusitis, the Board finds that a onetime diagnosis which is not based on radiology evidence, and is prior to the application for service connection, is insufficient to support a finding of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even if the Veteran could be considered to have a current disability of sinusitis based on P. Yocum's diagnosis, the Board finds that it, as well as rhinitis, does not warrant service connection.  
 
The Veteran contends that he has a disability or disabilities due to Gulf War Syndrome.  The evidence does not support that the Veteran has a disability due to undiagnosed illness or medically unexplained chronic multisymptom illness.  His symptoms have been diagnosed as rhinitis.  He also has not been shown to have a medically unexplained illness defined by a cluster of signs and symptoms characterized by overlapping symptoms and signs and with features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

A 2013 VA examination report reflects that the Veteran does not have any illness for which no etiology has been established.  He was noted to have a diagnosable chronic multisymptom illness with a partially explained etiology which is less likely than not due to service in Southwest Asia.  The Board notes that the multi-symptoms included watery eyes, itchy nose, and sneezing, and are not the types of "multi-symptoms" contemplated under 38 C.F.R. § 3.317.

Regardless, as noted above, a medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

In the Veteran's case, he has been diagnosed with rhinitis of partially explained etiology; thus, service connection under 38 C.F.R. § 3.317 is not warranted.  (Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(i).) 

Femoral Radicular Disability

The Veteran is service connected for a spine disability.  Any associated objective neurologic abnormalities may be separately rated under the appropriate diagnostic code.  As the Veteran contends that he has radiculopathy due to his service-connected spine disability, it will be discussed below.


Increased Rating - Spine Disability

The Veteran's spine disability is rated as 20 percent disabling under DC 5242 effective from November 2011.  He contends that a higher rating is warranted, especially during periods of exacerbations.  In his notice of disagreement, he contended that a 60 percent rating is warranted.  He reported that he can only bend 20 percent and that is with pain, that he has continuous spasms, and that sometimes, his back keeps him in bed for 24 hours. 

An October 2011 record from chiropractor P. Yocum reflects that upon examination, the Veteran had 25 degrees of active flexion and 30 degrees passive flexion with pain, 10 degrees active and 15 degrees passive extension with pain, and a loss of 50 percent or more of normal segmental motion.  

Based on the above, the Veteran is entitled to a 40 percent rating during the time period relevant to the foregoing evidence because he had less than 30 degrees of forward flexion.  A higher rating is not warranted because the Veteran does not have unfavorable ankylosis of the entire spine.  (See Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.)  In addition, the evidence does not support a finding that he has incapacitating episodes as defined by VA regulation. 

A September 2013 VA examination report reflects that the Veteran reported that he had missed two weeks of work in the past 12 months due to visiting family and because of back pain and knee pain.  He reported that he is allowed to stand and sit at work. 

The 2013 VA examination report reflects that the Veteran reported constant pain across the low back, which is worse when driving and sitting, which increases stiffness.  He reported shooting pain in the bilateral lower extremities from the lateral aspect of the thighs to the calves.  He reported tingling rarely in both feet and numbness in the right great toe, which symptoms worse dependent on activity.  

Upon examination, he had flexion to 75 degrees with objective evidence of pain beginning at 40 degrees.  He had full extension to 30 degrees or more with objective evidence of pain beginning at 20 degrees.  It was noted that the Veteran had be encouraged to pursue further flexion of the back because he originally only went to 45 degrees due to pain.  The Veteran was able to perform repetitive use testing and flexion remained to 75 degrees.  Upon examination, the Veteran had localized tenderness or pain to palpation.  It was further noted that he had muscle spasm severe enough to result in abnormal gait.

Based on the above, the Veteran is entitled to a 20 percent rating, and no higher, from September 13, 2013, the date of the VA examination.  The Veteran is not entitled to a higher rating because the evidence reflects that his forward flexion exceeds 30 degrees, even with pain, which did not begin until 45 degrees.  The evidence also does not support a finding of ankylosis, either favorable or unfavorable, or incapacitating episodes as defined by VA regulation. 

In sum, the Veteran's symptoms are adequately compensated by a 40 percent rating prior to September 13, 2013 and a 20 percent rating from September 13, 2013.  In determining the rating and the noted ranges of motion, the Board has considered the Veteran's complaints of pain.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 43; see 38 C.F.R. § 4.40.

The Board finds that the above ratings adequately consider the Veteran's complaints of pain, and also his exhibited ranges of motion, to include after repetitive use, and the degree at which pain began.  The Veteran has not been shown to have flare-ups of such frequency and severity as to warrant a higher rating.  

As noted above, associated objective neurologic abnormalities are separately rated under the appropriate diagnostic code.  The Veteran contends that he has femoral radicular pain of the right lower extremity.  

P. Yocum' s report reflects his opinion that the Veteran has femoral radicular pain of the right lower extremity.  He did not provide any diagnostic findings such as strength testing, sensation, or reflexes.  Thus, the Board finds that it lacks probative value.

Upon 2013 VA examination, the Veteran had full muscle strength and normal reflexes.  Light touch (dermatome) testing reflected normal sensation.  Straight leg raising test was negative.  It was noted that the Veteran did not have radiculopathy. 

A separate VA examination report for radiculopathy reflects that the claimed condition is less likely as not due to his back disability.  The examiner stated that despite the Veteran's subjective complaints, there is no objective evidence of radiculopathy to either leg.

Based on the foregoing, the Board finds that a separate rating for radiculopathy is not warranted.  As noted above, radiculopathy may be rated based on objective findings.  (See Note (1) to General Rating Formula for Diseases and Injuries of the Spine.)  As the objective evidence is against a finding of radiculopathy, a rating is not warranted. 

In addition, the Board finds that service-connection for radiculopathy as secondary to a spine disability is not warranted because the objective evidence is more probative than the Veteran's subjective complaints.  The Veteran had normal sensation, strength, and reflexes, with no sensory or motor deficits consistent with radiculopathy found.  Moreover, straight leg raising was negative. 

While the Veteran is competent to report symptoms such as tingling and pain, he has not been shown to be competent to state the etiology of such.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine and nerves, to include whether leg thigh and/or lower extremity pain is due to the back, the hip, or some other disability.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board also finds that a higher rating is not warranted for incapacitating episodes under the rating criteria for "Intervertebral Disc Syndrome Based on Incapacitating Episodes".  Although the Veteran has stated that sometimes he has to stay in bed for 24 hours, the evidence does not support a finding that he has had the required bed rest prescribed by a physician in order to warrant a rating.  

The evidence also does not support a finding of associated objective neurologic abnormalities such as bowel or bladder impairment, or radiculopathy.

In evaluating the Veteran's disability, the Board has applied the benefit of the doubt rule where applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 
 
Increased Rating - PTSD

The Veteran's PTSD is rated as 50 percent disabling under DC 9411, effective from November 2011.  He contends that a 70 percent evaluation is warranted.  

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  

The Veteran would be entitled to a 70 percent rating if the evidence reflected that his symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran would be entitled to a 100 percent rating if the evidence reflected symptoms which caused total occupational and social impairment.  

The Board has considered the lay statements, clinical findings, the Veteran's reported statements, and the GAF scores.  The Board finds, for the reasons noted below, that the Veteran is not entitled to a rating in excess of 50 percent for any period on appeal.  

An October 2011 report from chiropractor, P. Yocum reflects his opinion that the Veteran had symptoms of PTSD to include insomnia, sleep deprivation, anxiety, anger, rage, isolation, memory loss, hypervigilance, and depression.  The chiropractor stated that he "would most probably defer to the specialty practitioner's judgement" with regard to the Veteran's PTSD.

An October 2011 report from licensed psychologist W. Anderson is also of record.  She reported that the Veteran reported recurrent intrusive thoughts, nightmares, night sweats, cognitive and physiological responses to trauma cues, avoidance, persistent arousals, and feelings of detachment or estrangement, anhedonia, and concentration difficulties (diminished ability to think and indecisiveness).  Suicidality and homicidality were not apparent.

Upon examination by W. Anderson, she noted that the Veteran's impulse control, speech, form of thought, attention capacities, memory, judgement, and thought content were all within normal limits.  She also stated that suicidality, homicidality, and perceptual abnormalities were denied.  Affect was labile, generally intense, and appropriate.  The Veteran was oriented to all three spheres.  

The Veteran's concentration ability and insight were below normal.  

W. Anderson assigned a GAF score of 57.  She stated that the Veteran described "moderate symptoms" of PTSD, and that moderate impairment in social functioning, evidence by his comparative isolation from others and his maintaining contact with individuals as to a great extent via electronic means.  She noted that the Veteran had a number of assets including his relationship with his girlfriend, and was motivated for treatment due to his girlfriend and his son.  Social functional impairments were noted to be based on the Veteran's report of arguing (although this was noted to be during his periods of service.) 

Based on the above, the Veteran would not be entitled to more than a 50 percent disability rating.  As noted above, the key in rating the disability is the mere presence or lack of presence of certain symptoms, but the effect that the Veteran's disability has on his ability to function, socially and occupationally.  The examiner has described the Veteran's symptoms as moderate, which the Veteran finds is less than causing occupational and social impairment with deficiencies in most areas contemplated by a 70 percent rating, and less than total impairment contemplated by a 100 percent rating.  

The claims file includes a lay statement by J.W, who states that he served with the Veteran in Iraq from October 2007 to October 2008.  He stated that he has stayed in touch with the Veteran since service and that the Veteran "now seems like he is irritable and always on edge.  He seems like he gets angry and loses his temper very easily."  He did not provide information that the Veteran was unable to maintain employment or relationships, or that he was severely hindered in those areas.

The claims file also includes a lay statement from J.Wa., who states that he knew the Veteran from August 2007 to October 2008 while deployed.  He reported that he remains in contact with the Veteran.  J.W. stated, the following, with regard to the Veteran

[The Veteran] is not boisterous and his voice is often flat and pained.  We ignore the events of Iraq and when something does come up it's always a 'whatever' response as he avoids discussing many things and the subject is quickly changed.  He has become paranoid and withdrawn from the military and speaks of conspiracies as a way to explain things.  The experiences of [the Veteran] have changed his entire outlook on life, his spirit no longer shines bright, and his once jovial laughter is quiet.

While the Veteran may not have the positive mood which he once exhibited, it has not been shown that his mood and/or other symptoms causes him to be unable to maintain employment or relationships, or that he was severely hindered in those areas.  

An August 2013 VA examination report reflects that the Veteran's PTSD symptoms were best summarized as causing "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner assigned a GAF score of 55.

The 2013 VA examination report reflects that the Veteran reported positive family relations, and a girlfriend of several years.  The Veteran reported a high frequency of verbal fighting with his girlfriend, but that he loved her and planned to marry her.  He denied violent or physical fighting with his girlfriend.  The Veteran reported little social activity and reported that he does not like groups of people; however, he did not avoid conversations about the war and military.  He also reported that he did not have close associations with co-workers.  The Veteran reported that if he is not working, he is spending the time at home with his young son.  It was noted that he currently worked part time as a casino valet.  He reported that his current job was "good in that he didn't have to think too hard to do it."  The Veteran was abstinent from alcohol.  The Veteran endorsed symptoms such as avoidance, markedly diminished interest or participation in significant activities, feeling detached or estranged from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. 

Despite the Veteran's reported symptoms, the examiner still found that the Veteran's symptoms were best summarized as only causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

As a whole, the evidence is against a finding that the Veteran's PTSD warrants a rating in excess of 50 percent for any period on appeal.  Again, the Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  Nonetheless, the Board has considered the examples in the rating criteria to determine if the Veteran exhibits such symptoms, or symptoms which may be similar to those, in the ratings for a 70 or 100 percent rating. 

The Veteran does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  In addition, he does not exhibit other symptoms which are of equal or greater severity.  he also does not have suicidal ideation or homicidal ideation which causes an impairment in his occupational and social relationships, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  

The Board has considered the private and VA clinical reports and the opinions of the examiners, and the GAF scores.  As a whole, the opinions and GAF scores do not reflect that a rating in excess of 50 percent is warranted.   A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

During the rating period on appeal, the Veteran has maintained a relationship with a significant other, maintained a relationship with his child, stayed in contact with former service members, and been employed without significant interference due to his PTSD. 

In sum, the Board finds that the evidence as a whole is against a finding that the Veteran's PTSD symptoms warrant a rating in excess of 50 percent disabling.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  

With regard to the Veteran's spine, the diagnostic codes corresponding to the spine allow for ratings based on symptoms such as limitation of motion, and spasms.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.40, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   The Veteran's complaints such as stiffness and/or pain, to include that which may interfere with activities such as sleep, sitting, driving, and walking, are considered in the schedular criteria for musculoskeletal disabilities, which contemplate a wide variety of manifestations of functional loss.  Therefore, referral for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki,  22 Vet. App. 447 (2009).  The record reflects that the Veteran is employed, and the record does not reflect that it less than substantial gainful employment.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.


ORDER

Entitlement to service connection for bilateral knee patellofemoral disability is denied.

Entitlement to service connection for sinusitis, to include as due to undiagnosed illness is denied.

Entitlement to service connection for nonallergic rhinitis, to include as due to undiagnosed illness is denied.

Entitlement to service connection for femoral radicular disability is denied.

Entitlement to an initial disability rating of 40 percent, and no higher, for service-connected spine disability of mild lumbar and thoracic degenerative disc disease with idiopathic scoliosis prior to September 13, 2013, and no later, is granted.

Entitlement to an initial disability rating in excess of 20 percent for service-connected spine disability of mild lumbar and thoracic degenerative disc disease with idiopathic scoliosis from September 13, 2013 is denied.

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


